MEMORANDUM **
Sarbjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to apply for adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion as untimely because it was filed more than three years after the BIA issued its final order. See 8 C.F.R. § 1003.2(c)(2); Dela Cruz v. Mukasey, 532 F.3d 946, 947 (9th Cir.2008) (per curiam) (“The filing of a petition for review in this court does not toll the statutory time limit for filing a motion to reopen before the BIA.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.